Title: Toasts at an Independence Day Banquet, [5 July 1779]
From: Franklin, Benjamin
To: 


The anniversary of American independence, which fell on a Sunday in 1779, was celebrated on both sides of the Atlantic on Monday, the fifth of July. While back in Philadelphia the French minister plenipotentiary, consul, local officials, and visiting dignitaries were being hosted by Congress, in Passy Franklin was hosting Americans and French friends of the cause.
Even the preliminaries of the Passy celebration were ceremonious. Franklin had printed invitations on his newly established press. The guest list included representatives for Vergennes and Sartine, premier commis Gérard de Rayneval and Baudouin; the marquis and marquise de Lafayette; the chevalier de Laneuville and “comte” Montfort de Prat, both officers in the American army; the banker Ferdinand Grand; French friends and neighbors the Chaumonts, Brillons, le Veillards, the abbés Chalut and Arnoux, and Barbeu-Dubourg. Among the Americans invited were the Izards, Arthur Lee, Samuel Petrie, and Samuel Wharton. Altogether, according to a French account, there were forty at table.
The party began with a banquet whose magnificence has left its traces in Franklin’s account books. The rented tableware included 36 platters in silver-plated copper, 17 ornamental figures of porcelain, 20 vases, 24 dozen goblets, a number of decanters, ice buckets, double salt cellars, compote bowls, etc., from which enough items disappeared to raise the bill by 22 l.t. to the sum of 93 l.t. 3 s. 6 d. The impressive quantities of chickens (“gras,” “communs,” or “a la Reine”), ducks, turkeys, veal, lamb, quails, and two varieties of pigeons amounted to 121 l.t. 10 s. As to fruit and vegetables, they included vast amounts of gooseberries, strawberries, raspberries, cherries, pears, apricots, lemons, melons, figs, artichokes, carrots, turnips, onions, cauliflower, cabbage, lettuce, peas, mushrooms, cucumbers, green beans, grape leaves, and “fines herbes.” To wash it down, 136 “pintes” of wine were purchased on July 3, 4, and 5. And between July 1 and 6 the grocer Gautier furnished a wide range of goods including butter, sugar, eggs, coffee, vinegar, pickles, cooking oil, pepper, nutmeg, cloves, anchovies, orange blossom water, mustard, and rice, as well as products such as brooms, candles, paper, coal, a notebook, string, sieves, gravy boats, and two dozen lanterns, for a total of 421 l.t. 13 s. 3 d.
The guests dined under the inspiring gaze of a full-body portrait of George Washington, shown holding the Declaration of Independence and the Franco-American Treaties of Alliance and Commerce, and trampling the British conciliatory bills. The portrait, painted by Louis Trinquesse, had been brought to France by Lafayette.
Following the banquet and toasts there was singing, and the distribution of keepsakes. The poet Feutry had composed “Un Chant d’alégresse” especially for the occasion, and copies (printed at Franklin’s expense) were handed out to the company. Sung by a “coryphée insurgent,” the song extolled the bravery of all the allied parties in defending liberty, dearer than life itself, and predicted that the anniversary of the Declaration of American Independence would always be celebrated by future generations. Copies of “La Science du Bonhomme Richard” were distributed to the guests. A band of musicians played military music, and the whole was followed by a ball.
 
[July 5, 1779]
1
The King of France, illustrious Protector of American Liberty.
Le Roi de France, illustre Protecteur de la Liberté Americaine.

  2
  The Queen, and may they and their Posterity long reign over an affectionate and happy People.
La Reine puissent ils regner longtems eux et leur Posterité sur un Peuple heureux et affectionné.
  3
  The King of Spain and the Rest of the renowned Bourbon Family; with Success to their Arms.
Le Roi d’Espagne et toute l’illustre Famille des Bourbons. & Succés a ses Armes.
  4
  The Congress and may they always govern with the same Wisdom that has hitherto distinguished them.
Le Congrés. Puisse-t-il toujours gouverner avec la même Sagesse qui l’a distingué jusqu’a present.
  5
  The Marquis de la Fayette and all the brave Strangers who have hazarded their Lives in our Cause.
Le Marquis de la Fayette et touts les braves Etrangers qui ont risqué leurs Vies pour notre Cause.
  6
  Generals Washington, Gates, Arnold and all the valiant Americans who have fought in Defence of their Country.
Les Generaux Washington, Gates, Arnold et touts les vaillans Americains qui ont combattu pour la Defense de leur Patrie.
  7
  The combined Fleets of France & Spain, and may Fame swell their Sails, and Victory crown all their Enterprizes.
Les Flottes combinées de France et d’Espagne; Puisse la Renommée enfler leurs Voiles et la Victoire couronner toutes leurs Entreprises.
 
Notation: Feast on the 6th July
